Order modified so as to require the defendants to specify: First, the representations alleged to have been made by the plaintiffs to the defendants, which are claimed to be false as set forth in the 4th paragraph of defendants’ answer, setting forth to whom made, by whom, the place and approximately the time, and whether any of the statements were in writing. Second, the amount paid for experts. Third, approximately the location of the tunnel driven. Fourth, approximately the number of borings that were made and, as near as may be, when and where. Fifth, what machinery, engine or boilers were repaired, and the cost thereof. Sixth, all sums of money paid out by defendants, together with the nature of such payments by reason of the false representations alleged in the answer. As so modified the order is affirmed, without costs. Jenks, P. J., Burr, Thomas, Rich and Stapleton, JJ., concurred.